Citation Nr: 1025175	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-27 289	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, 
that granted service connection for PTSD and awarded a 50 percent 
disability evaluation, effective from May 6, 2003.  The Veteran 
submitted a timely notice of disagreement (NOD) in May 2005.  An 
April 2006 rating decision awarded a 70 percent rating for PTSD 
and major depressive disorder, effective from May 6, 2003, to 
which the Veteran submitted another NOD in September 2006, and 
then perfected his appeal.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Sioux Falls, South Dakota, 
RO.

In June 2009, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 70 
percent for his service-connected PTSD.

The most recent VA examination evaluating the Veteran's PTSD was 
performed in May 2007 at which time moderate PTSD was diagnosed.  
However, during his June 2009 hearing, the Veteran reported that 
his PTSD symptoms had worsened in severity since his VA 
examination in May 2007.  The Board notes that the May 2007 VA 
examiner assigned a Global Assessment of Functioning (GAF) score 
of 51 indicative of moderate to serious impairment.  But, in a VA 
treatment note, dated in October 2007, the Veteran was assigned a 
GAF score of 42, indicative of serious or major impairment.  As 
such, the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current severity and all manifestations 
of his service-connected PTSD disability.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

The Veteran also reported in his hearing testimony that he 
received testing and/or treatment at the VA Medical Centers 
(VAMCs) in Minneapolis, Minnesota; Fort Meade, South Dakota; 
Cheyenne, Wyoming; and Denver, Colorado.  Review of the claims 
folders does not reveal any records of VA testing or treatment 
from the VAMCs in Minneapolis or Denver.  In addition, there are 
no records regarding the Veteran's VA treatment dated after March 
2008.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain VA clinical records pertaining to 
the Veteran's treatment at the VAMCs in Minneapolis and Denver.  
In addition, efforts must be made to obtain any VA treatment 
records dated since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the VAMCs in 
Minneapolis, Minnesota, and Denver, 
Colorado, and any additional medical 
records regarding his treatment at the 
VAMC, Black Hills Health Care System Fort 
Meade and Hot Springs, South Dakota, for 
the period from March 2008 to the present, 
and from any other VA medical facility 
identified by him.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.  After completion of the above, schedule 
the Veteran for an appropriate VA 
psychiatric examination, performed by a 
medical specialist who has not previously 
examined him, to determine the current 
severity and all manifestations of his 
service-connected PTSD.  The claims folders 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The psychiatric 
examiner is requested to address the 
following:
	
a)	the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
Veteran's service-connected PTSD.

b)	The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the Veteran's 
service-connected PTSD, including 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
service- connected PTSD, by itself, 
precludes the Veteran from securing 
and following substantially gainful 
employment consistent with his 
education and occupational 
experience or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  Age is not to be 
considered a factor in rendering 
this opinion.

c)	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d)	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.

e)	A complete rationale should be 
provided for all opinions provided.

3.  Then, the AMC should review the medical 
opinion obtained to ensure that the Board's 
remand directives were accomplished.  
Return the case to the examiner if all 
questions posed were not answered.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


